  Case 3:16-cr-00326-N Document 205 Filed 12/06/19            Page 1 of 2 PageID 647
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §            Crim. Action No. 3:16-CR-00326-N
                                                §
 JOHNNATTAN RAMIREZ (1)                         §

                AMENDED SENTENCING SCHEDULING ORDER

       Before the Court is the Defendant’s Unopposed Motion for Continuance filed

December 5, 2019. The Court finds that the motion has merit and grants it. The sentencing

hearing is rescheduled for January 27, 2020 at 9:00 a.m.

       Defendant’s counsel shall submit any written materials, such as letters, notes and/or

other items, for consideration to the Court and the probation officer at least 7 days before

sentencing.

       Any motion regarding downward or upward departures must be filed at least 14

days before sentencing. Any response in opposition to such a motion must be filed at least

7 days before sentencing.

       In any case in which 18 U.S.C. §§ 3663-64 apply, no later than 5 days from the date

of this order the attorney for the government must provide to the probation officer all

information that the officer needs to comply with crime victim restitution requirements.

Counsel should direct any questions regarding this Order to Carla Moore, Court

Coordinator, at 214-753-2706.


       Signed December 6, 2019.




ANENDED SENTENCING SCHEDULING ORDER – PAGE 1
 Case 3:16-cr-00326-N Document 205 Filed 12/06/19   Page 2 of 2 PageID 648




                                                  David C. Godbey
                                             United States District Judge




AMENDED SENTENCING SCHEDULING ORDER - PAGE 2
